46 F.3d 1148
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Miguel Angel OSEGUERA, Defendant-Appellant.
No. 94-10197.
United States Court of Appeals, Ninth Circuit.
Submitted:  Jan. 25, 1995.*Decided:  Jan. 31, 1995.

Before:  WALLACE, Chief Judge, HALL and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Miguel Angel Oseguera appeals his conviction and 130 month sentence imposed following a guilty plea to possession of methamphetamine with intent to distribute in violation of 21 U.S.C. Sec. 841(a)(1) and carrying a firearm during a drug crime in violation of 18 U.S.C. Sec. 924(c)(1).  Pursuant to Anders v. California, 386 U.S. 738 (1967), Oseguera's counsel submitted a brief stating he found no meritorious issues for review and a motion to withdraw as counsel of record.  Oseguera submitted a supplemental pro se brief contending that during his sentencing hearing the court violated Fed.  R. Crim.  P. 32(a)(1)(A) by failing to ask Oseguera whether he had read and discussed the presentence report with his counsel.  Oseguera's counsel then submitted an additional supplemental brief stating that he had again reviewed the record and found no merit in Oseguera's Rule 32 issue.


3
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83 (1988), discloses no issues for review.  Oseguera's contention regarding the apparent technical violation of Rule 32 is foreclosed by our recent decision in United States v. Davila-Escovedo, 36 F.3d 840, 844 (9th Cir. 1994); cert. denied, 1995 U.S. LEXIS 872 (U.S. Jan. 23, 1995).  Oseguera has shown no possible prejudice to his sentencing.  Therefore, the motion of counsel to withdraw is GRANTED and the district court's judgment is AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3